Case 1:19-cv-20152-DPG Document 7 Entered on FLSD Docket 02/06/2019 Page 1 of 2



                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA
                                CASE NO: 1:19-CV-20152-DPG

 CALON BLACKBURN,

                 Plaintiff,

          v.

 THE PRUDENTIAL INSURANCE
 COMPANY OF AMERICA,

                 Defendant.



                       CERTIFICATE OF INTERESTED PERSONS AND
                         CORPORATE DISCLOSURE STATEMENT

          I hereby disclose the following pursuant to this Court’s interested persons order:

  1.)     The name of each person, attorney, association of persons, firm, law firm, partnership,

  and corporation that has or may have an interest in the outcome of this action — including

  subsidiaries, conglomerates, affiliates, parent corporations, publicly-traded companies that own

  10% or more of a party’s stock, and all other identifiable legal entities related to any party in the

  case:

          a.     The Prudential Insurance Company of America is a wholly-owned subsidiary of

          Prudential Financial, Inc. Prudential Financial, Inc. is a publicly traded company, and no

          parent corporation or any publicly-held corporation owns 10 percent or more of its stock.

  2.)     The name of every other entity whose publicly-traded stock, equity, or debt may be

  substantially affected by the outcome of the proceedings:

          N/A
Case 1:19-cv-20152-DPG Document 7 Entered on FLSD Docket 02/06/2019 Page 2 of 2



  3.)   The name of every other entity which is likely to be an active participant in the

  proceedings, including the debtor and members of the creditors’ committee (or twenty largest

  unsecured creditors) in bankruptcy cases:

        N/A

  4.)   The name of each victim (individual or corporate) of civil and criminal conduct alleged to

  be wrongful, including every person who may be entitled to restitution:

        a.      Calon Blackburn

        I hereby certify that, except as disclosed above, I am unaware of any actual or potential

 conflict of interest involving the district judge and magistrate judge assigned to this case, and

 will immediately notify the Court in writing on learning of any such conflict.

                                  CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that a true and correct copy of the foregoing Defendant’s

 Certificate of Interested Persons and Corporate Disclosure Statement has been electronically

 filed with the Clerk of Court by using the CM/ECF system this 6th day of February, 2019,

 which will send a notice of electronic filing and by E-Mail to: Cesar Gavidia, Esq., Attorneys

 Dell & Schaefer, Chartered, 2404 Hollywood Blvd. Hollywood, FL 33020.


                                                    ____/s/ Philip J. Kantor

                                                       PHILIP J. KANTOR
                                                       QUINTAIROS, PRIETO, WOOD
                                                        & BOYER, P.A.
                                                       One East Broward Blvd., Suite 1200
                                                       Fort Lauderdale, FL 33301
                                                       Telephone: (954) 523-7008
                                                       Facsimile: (954) 523-7009
                                                       E-mail: pkantor@qpwblaw.com
                                                       Counsel for The Prudential
                                                       Insurance Company of America
